Title: General Orders, 20 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Augt 20th 1775
Parole Lebanon.Countersign, Mansfield.


In Obedience to the Orders of the 5th Inst:, The Brigadier Genl and Field-Officers chosen by Ballot, have made a Report to his Excellency the Commander in Chief, of the final Settlement of the Rank, of all the Regiments and Officers, in the Army of the United Colonies. The General entirely approves of the proceedings of the Brigadier & the Field Officers; and thanks them in this public manner, for the great pains, and care, they have taken, in establishing a point, of so much importance to the army—His Excellency strictly commands all Officers and Soldiers, to pay all due Obedience, to the Regulations so established. The Adjutant General will deliver to each Major of Brigade, this day, at Orderly time, a Copy of the Rank of the Regiments, of the Field Officers, and of the Officers in every Regiment, in their respective Brigades.

A Court of enquiry to sit this day, at three in the afternoon, to examine into the Reasons for a complaint exhibited against Col. Ebenezer Bridge.

  Brigadier General Heath President
  Col. Prescott.
Col. Woodbridge
Col. Sergeant
Lt Col. Johonnot
  Members

